DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2014/0091471 A1 (Chen ‘471) in view of Chen et al. US 2018/0076184 A1 (Chen ‘184).
Regarding claims 1, 5 and 7-10, Chen ‘471 discloses:
A semiconductor package (Fig. 1) comprises:
a first redistribution layer (116);
a plurality of posts (170) disposed on the first redistribution layer,
a semiconductor chip (140) disposed on the first redistribution laver between the plurality of posts;
a second redistribution layer (162/165) formed on the plurality of posts and the semiconductor chip; and
a first memory stack (161 para 0023) disposed on the second redistribution layer,
a plurality of connecting pads disposed on the second redistribution layer (163), 
wherein the first memory stack is wire bonded (164) to the plurality of connecting pads,
wherein a height of each of the plurality of posts extends from an upper surface of the first redistribution layer to a lower surface of the second redistribution layer.
Chen ‘471 does not disclose:
the plurality of connecting pads extending above the second redistribution layer.
Chen ‘184 discloses a publication from a similar field of endeavor in which:
a plurality of connecting pads (303) extending above the second redistribution layer (302, 304, 306) (Fig. 21A).
It would have been obvious to one skilled in the art to employ the alternate connecting pad of Chen ‘184 above the second redistribution structure of Chen ‘471 since such would allow for an elevated connecting means thereby reducing potential wire deformation in the recessed pads.
(claim 5) Chen ‘471: para 0016, para 0023
(claim 9) Chen ‘471: a first mold layer (180)
(claim 10) Chen ‘471: a second mold layer (168)
Regarding claims 11, 12, 15 and 17-19, Chen ‘471 discloses: 
A method for fabricating a semiconductor package (Figs. 1-16), comprising:
forming a first redistribution layer (116); 
forming a plurality of posts (170) on the first redistribution layer;
disposing a semiconductor chip (140) on the first redistribution layer between the plurality of posts;
forming a second redistribution layer (162/165) on the plurality of posts and the semiconductor chip; and
forming a first memory stack (161 para 0023) on the second redistribution layer,
wherein each of the plurality of posts has a height that extends from an upper surface of the first redistribution layer to a lower surface of the second redistribution layer.
Chen ‘471 does not disclose: 
forming a plurality of posts by plating;
disposing a semiconductor chip after the plurality of posts is formed on the first redistribution layer.
Chen ‘184 discloses a publication from a similar field of endeavor in which:
forming a plurality of posts (112) by plating (Fig. 3);
disposing a semiconductor chip (114) after the plurality of posts are formed (Fig. 4).
It would have been obvious to one skilled in the art to employ dispose the first semiconductor chip after formation of the plurality of posts as shown by Chen ‘184 on the first redistribution layer of Chen ‘471 since a process would provide a recess between the posts in which the align the placement of the semiconductor chip.
(claim 12) Chen ‘471: a plurality of connecting pads (163); wire bonded (164)
(claim 15) Chen ‘471: para 0016, para 0023
(claim 19) Chen ‘471: a first mold layer (180)
Regarding claims 3 and 13, although Chen ‘471/Chen ‘184 do not specifically disclose “each of the plurality of connecting pads includes a connection pad body and a connection pad plating; and the connection pad plating is formed by performing gold plating on the connection pad body”, Chen ‘184 does disclose various configurations and material options for use as the connection pad and connection pad plating including gold in para 0052. As a result, it would have been obvious to one skilled in the art, based on the disclosure of Chen’s materials, to determine the claimed materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.

Claims 4, 6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2014/0091471 A1 in view of Lee et al. US 2018/0026022 A1.
Regarding claims 4, 6, 14 and 16, Chen does not disclose:
(claims 4 and 14) the first memory stack includes a plurality of adhesive film layers alternatingly stacked with a plurality of memory chips: an input/output pad disposed on each of the plurality of memory chips: and the input/output pad is wire bonded to the plurality of connecting pads; and (claims 6 and 16) further comprising: a second memory stack disposed on the second redistribution layer, wherein the first memory stack is electrically connected to a first group of the plurality of pasts, the first group including at least one of the plurality of pasts, and wherein the second memory stack is electrically connected to a second group of the plurality of posts, the second group including all of the plurality of posts not in the first group of the plurality of posts.
Lee discloses a publication from a similar field of endeavor in which:
(claims 4 and 14) the first memory stack (ST1) includes a plurality of adhesive film layers (para 0046) alternatingly stacked with a plurality of memory chips (30); an input/output pad (31) disposed on each of the plurality of memory chips: and the input/output pad is wire bonded (W) to the plurality of connecting pads; and (claims 6 and 16) further comprising: a second memory stack (ST2) disposed on the second redistribution layer (140), wherein the first memory stack (ST1) is electrically connected to a first group of the plurality of posts (left 113, 115, 117), the first group including at least one of the plurality of posts, and wherein the second memory stack is electrically connected to a second group of the plurality of posts (left 113, 115, 117), the second group including all of the plurality of posts not in the first group of the plurality of posts (Fig. 8).
It would have been obvious to one skilled in the art to employ the adhesive films layers between the memory chips as noted by Lee to position the chips as desired. In turn, it would have been obvious to one skilled in the art to employ the second memory stack with dedicated post connection to increase memory density of the package substrate while incorporating connections to the underlying substrate individually.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2018/0026022 A1 in view of Chen et al. US 2018/0076184 A1. 
Regarding claim 20, Lee discloses: 
A semiconductor package (Fig. 8) comprising:
a plurality of external connection terminals (150);
a first redistribution layer (120) disposed on the plurality of external connection terminals, the first redistribution layer including a first dielectric layer (121) and a first redistribution pattern (123/125) electrically connected to the plurality of external connection terminals;
a plurality of posts (113, 115, 117) disposed on the first redistribution layer;
a semiconductor chip (10, 20) disposed on the first redistribution layer between the plurality of posts;

a first mold layer (130) surrounding the plurality of posts and the semiconductor chip;
a second redistribution layer (140) disposed on the first mold layer and the plurality of posts, the second redistribution layer including a second dielectric layer (141) and a second redistribution pattern (143, 145) electrically connected to the plurality of posts; and
a plurality of memory stacks (ST1, ST2) disposed on the second redistribution layer, the plurality of memory stacks are wire bonded (W) to the second redistribution layer, 
wherein a height of each of the plurality of posts extends from an upper surface of the first redistribution layer to a lower surface of the second redistribution layer.
Lee does not disclose:
the first mold layer directly contacting lateral sides of the plurality of posts.
Chen discloses a publication from a similar field of endeavor in which:
a first mold layer (130) directly contacting lateral sides of the plurality of posts (112) (Fig. 21A).
It would have been obvious to one skilled in the art to employ the post structure within the mold as taught by Chen as a replacement for those of Lee in the event a simply through via pillar connection is required rather than a connection substrate. 
(Claim 21) Lee: Fig. 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894